Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Li et al. US 2019/014318 in view of Lim et al. US 2021/0368172 and further in view of George et al. US 2014/0140400
Li discloses:
1. and under similar/complementary rationale 11. 15. An image decoding method performed by a decoding apparatus, the method comprising: obtaining image information including coefficient information for an adaptive loop filter (ALF) and residual information from a bitstream (0081-91; 0100; Fig. 4a-b); generating reconstructed samples based on the residual information (0097); 
Li does not explicitly disclose the following, however Lim teaches deriving filter coefficients for the ALF based on the coefficient information (0136);
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have information of whether or not to apply the ALF may be signaled by coding units (Lim 0136)
Li does not explicitly disclose the following, however George teaches generating modified reconstructed samples based on the reconstructed samples and the filter coefficients, wherein the coefficient information is obtained by decoding based on Exponential-Golomb coding, and wherein the Exponential-Golomb coding is based on a fixed order (0265-6).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have fixed order of the Exp-Golomb part are considered with reduced number of bins coded with context models (George 0266)

2. and 12. The method of claim 1, 
Li does not explicitly disclose the following, however George teaches wherein the fixed order is pre-determined without signaling information on the fixed order (0263-6).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have fixed order of the Exp-Golomb part are considered with reduced number of bins coded with context models (George 0266)


3. The method of claim 2, 
Li does not explicitly disclose the following, however George teaches wherein the fixed order is one of 0, 2, or 3 (0266).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have fixed order of the Exp-Golomb part are considered with reduced number of bins coded with context models (George 0266)


6. The method of claim 2, wherein the fixed order is determined based on positions of the filter coefficients in a filter shape for the ALF (Figs. 18; 0186-8).


Allowable Subject Matter
s 4, 5, 7-10, 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 4, 5, 7-10, 13-14, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/               Examiner, Art Unit 2483